            Case 4:19-cv-00812-KGB Document 35 Filed 05/27/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

DEMARIUS ROBERTS, individually and on
Behalf of all others similarly situated                                              PLAINTIFF

v.                                 Case No. 4:19-cv-812-KGB

RREAF HOLDINGS, LLC, and
PLACE 10 RESIDENTIAL PM, LLC                                                       DEFENDANT


       STATUS UPDATE ON BEHALF OF DEFENDANT RREAF HOLDINGS, LLC

         Defendant RREAF Holdings, LLC (“RREAF” or “Defendant”), by and through its

attorneys, Kutak Rock LLP, for its Status Update states:

         RREAF does not object to the joint stipulation by Mr. Roberts and Place 10. It is RREAF’s

understanding that Plaintiffs intend to dismiss RREAF as a defendant concurrent with this status

update, and that Place 10 Residential PM, LLC will proceed as the sole defendant in this matter

for purposes of conditional certification and all further purposes.

                                                      Respectfully submitted,

                                                      KUTAK ROCK LLP


                                                      RREAF HOLDINGS, LLC,
                                                      DEFENDANT

                                                      KUTAK ROCK LLP
                                                      124 W. Capitol, Ste. 2000
                                                      Little Rock, AR 72201

                                                      Ashley Hudson
                                                      Ark. Bar No. 2007136
                                                      Ashley.Hudson@KutakRock.com




                                                 1
4836-6885-2459.1
